Citation Nr: 0918597	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1957 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in August 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service, specifically personal 
assaults by drill instructors while in basic training.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between a 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than a 
veteran's service records may corroborate a veteran's account 
of the stressor incident.  38 C.F.R. § 3.304(f) (2008).

In a PTSD Questionnaire received at the RO in October 2004, 
the Veteran reported a stressor involving drill instructors 
during boot camp at Parris Island, South Carolina in 1957.  
The Veteran claims that he was woken up in the middle of the 
night by his drill instructor who then brought the Veteran to 
his office.  The Veteran has alleged that for three to four 
hours every night for six weeks, the Veteran's drill 
instructor and another drill instructor would make the 
Veteran stand at attention while they jabbed and poked him 
with their swagger sticks.  

The Board observes the regulations now provide that VA will 
not deny a post-traumatic stress disorder claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than a veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2008).  

While the Veteran was provided a PTSD combat questionnaire, a 
review of the record fails to show that the Veteran was 
properly advised that evidence from sources other than his 
service records may constitute credible supporting evidence 
of his personal assault stressor.  In this regard, the Board 
notes that the August 2007 notice sent by the Appeals 
Management Center (AMC) requested the Veteran submit 
additional information concerning his stressors; however, the 
enclosed PTSD questionnaire listed was VA Form 21-0781, which 
pertains to combat type stressors.  The appropriate enclosure 
should have been VA Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder (PTSD) Secondary to Personal Assault.  Thus, the 
Veteran was not provided sufficient notice as required by 38 
C.F.R. § 3.304(f)(3).

The Board's August 2007 remand conferred on the Veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, as already explained herein, the Board's remand 
orders 
were not fully complied with.  Thus, the RO/AMC is required 
to conduct the development requested by the Board in order 
for the Veteran's claim to be fully and fairly adjudicated.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with the notice required in 
38 C.F.R. § 3.304(f)(3) with regard to the 
claim for service connection for PTSD 
based on personal assault and an 
appropriate opportunity to respond.  This 
notice must include a VA Form 21-0781a, 
Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress 
Disorder (PTSD) Secondary to Personal 
Assault.

2.  Obtain and associate with the claims 
file the Veteran's mental health treatment 
records from the Albany VA Medical Center 
dating since June 2007.

3.  If, and only if, the RO/AMC verifies 
the in-service stressor or obtains 
sufficient corroborating evidence, the 
Veteran should be scheduled for a VA 
examination to determine if a diagnosis of 
PTSD is warranted based on the 
verified/corroborated stressor.  The 
Veteran's claims file should be made 
available to and reviewed by the examiner.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  The claim should then be re-
adjudicated.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case, and be given an opportunity to 
respond before the case is returned to the 
Board.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




